In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                          No. 07-16-00046-CV

                              IN THE INTEREST OF A.M.F., A CHILD

                                          No. 07-16-00047-CV

                             IN THE INTEREST OF A.L.P.A., A CHILD

                         On Appeal from the 222nd District Court
                               Deaf Smith County, Texas
    Trial Court Nos. DR-05H-132A & DR-10K-147A, Honorable Roland D. Saul, Presiding

                                            May 12, 2016

                                  MEMORANDUM OPINION
                        Before CAMPBELL and HANCOCK and PIRTLE, JJ.

       Appellant, S.P.,1 attempts to appeal orders terminating her parental rights to her

children, A.M.F. and A.L.P.A.            We dismiss the appeals for want of jurisdiction and

because S.P. failed to comply with the Court’s order requiring a written explanation for

her late notices of appeal.


       On October 14, 2015, the associate judge signed two orders terminating S.P.’s

parental rights in suits brought by the Department of Family and Protective Services.

       1
           See TEX. R. APP. P. 9.8(b).
S.P. timely requested a de novo hearing before the referring court in both cases. See

TEX. FAM. CODE ANN. § 201.015(a) (West Supp. 2015). The de novo hearing was set for

December 21.      At the commencement of the hearing, however, S.P. withdrew her

requests for de novo review and asked the trial court to affirm the associate judge’s

rulings. On January 7, 2016, the trial court signed orders confirming the associate

judge’s orders of termination.


       In a child protection case, the proposed order or judgment of the associate judge

becomes the order or judgment of the referring court by operation of law without

ratification by the referring court if a request for a de novo hearing is not timely filed or

the right to a de novo hearing is waived. TEX. FAM. CODE ANN. § 201.2041(a) (West

2014). Although S.P. timely requested a de novo hearing, she withdrew her requests

on December 21, waiving her right to de novo review by the referring court.

Accordingly, the associate judge’s orders of termination became the orders of the

referring court on December 21 by operation of law. See id.; In re G.B. II, No. 10-10-

00244-CV, 2010 Tex. App. LEXIS 9471, at *2 (Tex. App.—Waco Nov. 24, 2010, order)

(holding that an associate judge’s termination order became the final order of the

referring court on the date the appellant expressly waived the right to a de novo hearing

under Section 201.2041(a)).      Ratification of the orders by the referring court was

unnecessary, and the appellate timetables began to run on December 21.


       Consequently, S.P.’s notices of appeal were due by January 11, 2016. See TEX.

R. APP. P. 26.1(b). S.P. filed her notices of appeal on January 21, but did not file a

motion requesting an extension of time to file the notices of appeal. As such, S.P.’s



                                             2
notices of appeal failed to invoke the jurisdiction of this Court. See Verburgt v. Dorner,

959 S.W.2d 615, 617 (Tex. 1997).


       Under Texas Rule of Appellate Procedure 26.3, the court may extend the time to

file a notice of appeal if, within 15 days after the deadline expires, the appellant files the

notice of appeal along with a motion requesting an extension that reasonably explains

the need for an extension. See TEX. R. APP. P. 26.3, 10.5(b). Although a motion for

extension is implied when the appellant tenders a notice of appeal within 15 days after

the notice deadline, it is still necessary for the appellant to reasonably explain the need

for an extension. See Verburgt, 959 S.W.2d at 617; Jones v. City of Houston, 976
S.W.2d 676, 677 (Tex. 1998).


       Because S.P. filed her notices of appeal within 15 days after the deadline, a

motion for extension was implied. However, by letter dated April 26, 2016, the Court

ordered S.P. to file a written response by May 9 explaining why her notices of appeal

were filed late. The Court also informed S.P. that failure to comply with the Court’s

directive would result in dismissal of her appeals. S.P. did not respond to the Court’s

directive for a written explanation.


       Accordingly, we dismiss the appeals for want of jurisdiction and because S.P.

failed to comply with a court order. TEX. R. APP. P. 42.3(a), (c).




                                                  Mackey K. Hancock
                                                      Justice




                                              3